1    LEONARDMEYER LLP                        KIRKLAND & ELLIS LLP
2    Derek J. Meyer (State Bar No. 278346)   Lauren Schweitzer (State Bar No. 301654)
     1800 Century Park East, Suite 1400      lauren.schweitzer@kirkland.com
3    Los Angeles, CA 90067                   333 South Hope Street
4    Tel: (310) 220-0331                     29th Floor
     rmeyer@leonardmeyerllp.com              Los Angeles, CA 90071
5                                            Tel: (213) 680-8400
6    LEONARDMEYER LLP
     John G. Bisbikis (pro hac vice)
7    Madelaine M. Thomas (pro hac vice)      KIRKLAND & ELLIS LLP
8    120 N LaSalle, Suite 2000               Russell E. Levine, P.C. (pro hac vice)
     Chicago, IL 60602                       rlevine@kirkland.com
9    Tel: (312) 374-8084                     Kourtney Baltzer (pro hac vice)
10   jbisbikis@leonardmeyerll.com            kourtney.baltzer@kirkland.com
     mthomas@leonardmeyerllp.com             300 N LaSalle
11                                           Chicago, IL 60654
12   Attorneys for Plaintiff                 Tel: (312) 862-2000
     Nanografix Corporation
13                                            Attorneys for Defendant Pollard
14                                            Banknote Limited
15
16
17
                           UNITED STATES DISTRICT COURT
18
                         CENTRAL DISTRICT OF CALIFORNIA
19
                                LOS ANGELES DIVISION
20
      NANOGRAFIX CORPORATION, a                  CASE NO. 2:18-cv-06735-GW(RAOx)
21    California corporation,
                                                 STIPULATED PROTECTIVE
22                Plaintiff,                     ORDER
23          v.                                   Hon. George H. Wu
24    POLLARD BANKNOTE LIMITED,
      a Canadian corporation,
25
                  Defendant.
26
27
28


                                             1
1
2
3    1.    A. PURPOSES AND LIMITATIONS
4          Discovery in this action is likely to involve production of confidential,
5    proprietary or private information for which special protection from public disclosure
6    and from use for any purpose other than prosecuting this litigation may be warranted.
7    Accordingly, the parties hereby stipulate to and petition the Court to enter the following
8    Stipulated Protective Order. The parties acknowledge that this Order does not confer
9    blanket protections on all disclosures or responses to discovery and that the protection
10   it affords from public disclosure and use extends only to the limited information or items
11   that are entitled to confidential treatment under the applicable legal principles.
12         B. GOOD CAUSE STATEMENT
13         This action is likely to involve trade secrets, customer and pricing lists and other
14   valuable research, development, commercial, financial, technical and/or proprietary
15   information for which special protection from public disclosure and from use for any
16   purpose other than prosecution of this action is warranted. Such confidential and
17   proprietary materials and information consist of, among other things, confidential
18   business or financial information, information regarding confidential business practices,
19   or other confidential research, development, or commercial information (including
20   information implicating privacy rights of third parties), information otherwise generally
21   unavailable to the public, or which may be privileged or otherwise protected from
22   disclosure under state or federal statutes, court rules, case decisions, or common law.
23   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
24   disputes over confidentiality of discovery materials, to adequately protect information
25   the parties are entitled to keep confidential, to ensure that the parties are permitted
26   reasonable necessary uses of such material in preparation for and in the conduct of trial,
27   to address their handling at the end of the litigation, and serve the ends of justice, a
28   protective order for such information is justified in this matter. It is the intent of the


                                                 2
1
     parties that information will not be designated as confidential for tactical reasons and
2
     that nothing be so designated without a good faith belief that it has been maintained in
3
     a confidential, non-public manner, and there is good cause why it should not be part of
4
     the public record of this case.
5
           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
6
           The parties further acknowledge, as set forth in Section 12.3, below, that this
7
     Stipulated Protective Order does not entitle them to file confidential information under
8
     seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
9
     standards that will be applied when a party seeks permission from the court to file
10
     material under seal.
11
           There is a strong presumption that the public has a right of access to judicial
12
     proceedings and records in civil cases. In connection with non-dispositive motions,
13
     good cause must be shown to support a filing under seal. See Kamakana v. City and
14
     County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
15
     Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
16
     187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
17
     cause showing), and a specific showing of good cause or compelling reasons with
18
     proper evidentiary support and legal justification, must be made with respect to
19
     Protected Material that a party seeks to file under seal. The parties’ mere designation of
20
     Disclosure or Discovery Material as CONFIDENTIAL does not— without the
21
     submission of competent evidence by declaration, establishing that the material sought
22
     to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
23
     constitute good cause.
24
           Further, if a party requests sealing related to a dispositive motion or trial, then
25
     compelling reasons, not only good cause, for the sealing must be shown, and the relief
26
     sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
27
     v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
28


                                                  3
1
     of information, document, or thing sought to be filed or introduced under seal in
2
     connection with a dispositive motion or trial, the party seeking protection must
3
     articulate compelling reasons, supported by specific facts and legal justification, for the
4
     requested sealing order. Again, competent evidence supporting the application to file
5
     documents under seal must be provided by declaration.
6
           Any document that is not confidential, privileged, or otherwise protectable in its
7
     entirety will not be filed under seal if the confidential portions can be redacted. If
8
     documents can be redacted, then a redacted version for public viewing, omitting only
9
     the confidential, privileged, or otherwise protectable portions of the document, shall be
10
     filed. Any application that seeks to file documents under seal in their entirety should
11
     include an explanation of why redaction is not feasible.
12
     2.    DEFINITIONS
13
           2.1    Action: this pending federal lawsuit, Nanografix Corporation v. Pollard
14
     Banknote Limited, 2:18-cv-06735-GW(RAOx).
15
           2.2    Challenging Party: a Party or Non-Party that challenges the designation of
16
     information or items under this Order.
17
           2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
18
     it is generated, stored or maintained) or tangible things that qualify for protection under
19
     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
20
     Statement.
21
           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
22
     support staff).
23
           2.5    Designating Party: a Party or Non-Party that designates information or
24
     items that it produces in disclosures or in responses to discovery as
25
     “CONFIDENTIAL.”
26
           2.6    Disclosure or Discovery Material: all items or information, regardless of
27
     the medium or manner in which it is generated, stored, or maintained (including, among
28


                                                 4
1
     other things, testimony, transcripts, and tangible things), that are produced or generated
2
     in disclosures or responses to discovery in this matter.
3
           2.7    Expert: a person with specialized knowledge or experience in a matter
4
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
5
     expert witness or as a consultant in this Action.
6
           2.8    House Counsel: attorneys who are employees of a party to this Action.
7
     House Counsel does not include Outside Counsel of Record or any other outside
8
     counsel.
9
           2.9    Non-Party: any natural person, partnership, corporation, association or
10
     other legal entity not named as a Party to this action.
11
           2.10 Outside Counsel of Record: attorneys who are not employees of a party to
12
     this Action but are retained to represent or advise a party to this Action and have
13
     appeared in this Action on behalf of that party or are affiliated with a law firm that has
14
     appeared on behalf of that party, and includes support staff.
15
           2.11 Party: any party to this Action, including all of its officers, directors,
16
     employees, consultants, retained experts, and Outside Counsel of Record (and their
17
     support staffs).
18
           2.12 Producing Party a Party or Non-Party that produces Disclosure or
19
     Discovery Material in this Action.
20
           2.13 Professional Vendors: persons or entities that provide litigation support
21
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
22
     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
23
     their employees and subcontractors.
24
           2.14 Protected Material: any Disclosure or Discovery Material that is
25
     designated as “CONFIDENTIAL.”
26
           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
27
     from a Producing Party.
28


                                                 5
1
2
     3.    SCOPE
3
           The protections conferred by this Stipulation and Order cover not only Protected
4
     Material (as defined above), but also (1) any information copied or extracted from
5
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
6
     Material; and (3) any testimony, conversations, or presentations by Parties or their
7
     Counsel that might reveal Protected Material.
8
           Any use of Protected Material at trial shall be governed by the orders of the trial
9
     judge. This Order does not govern the use of Protected Material at trial.
10
     ///
11
     4.    DURATION
12
           Once a case proceeds to trial, information that was designated as
13
     CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
14
     an exhibit at trial becomes public and will be presumptively available to all members
15
     of the public, including the press, unless compelling reasons supported by specific
16
     factual findings to proceed otherwise are made to the trial judge in advance of the trial.
17
     See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
18
     documents produced in discovery from “compelling reasons” standard when merits-
19
     related documents are part of court record). Accordingly, the terms of this protective
20
     order do not extend beyond the commencement of the trial.
21
     5.    DESIGNATING PROTECTED MATERIAL
22
           5.1    Exercise of Restraint and Care in Designating Material for Protection.
23
     Each Party or Non-Party that designates information or items for protection under this
24
     Order must take care to limit any such designation to specific material that qualifies
25
     under the appropriate standards. The Designating Party must designate for protection
26
     only those parts of material, documents, items or oral or written communications that
27
     qualify so that other portions of the material, documents, items or communications for
28


                                                 6
1
     which protection is not warranted are not swept unjustifiably within the ambit of this
2
     Order.
3
           Mass, indiscriminate or routinized designations are prohibited. Designations that
4
     are shown to be clearly unjustified or that have been made for an improper purpose
5
     (e.g., to unnecessarily encumber the case development process or to impose
6
     unnecessary expenses and burdens on other parties) may expose the Designating Party
7
     to sanctions.
8
           If it comes to a Designating Party’s attention that information or items that it
9
     designated for protection do not qualify for protection, that Designating Party must
10
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
11
           5.2       Manner and Timing of Designations. Except as otherwise provided in this
12
     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
13
     or ordered, Disclosure or Discovery Material that qualifies for protection under this
14
     Order must be clearly so designated before the material is disclosed or produced.
15
           Designation in conformity with this Order requires:
16
           (a)       for information in documentary form (e.g., paper or electronic documents,
17
     but excluding transcripts of depositions or other pretrial or trial proceedings), that the
18
     Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
19
     “CONFIDENTIAL legend”), to each page that contains protected material.
20
           A Party or Non-Party that makes original documents available for inspection
21
     need not designate them for protection until after the inspecting Party has indicated
22
     which documents it would like copied and produced. During the inspection and before
23
     the designation, all of the material made available for inspection shall be deemed
24
     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
25
     copied and produced, the Producing Party must determine which documents, or portions
26
     thereof, qualify for protection under this Order. Then, before producing the specified
27
28


                                                  7
1
     documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
2
     that contains Protected Material.
3
           (b)    for testimony given in depositions, the Designating Party identifies that the
4
     deposition testimony is “CONFIDENTIAL” on the record before the close of the
5
     deposition or in writing within five (5) days of receipt of the official transcript. The
6
     parties shall automatically treat all information disclosed at a deposition as
7
     “CONFIDENTIAL” from the time of the deposition until five (5) days after receipt of
8
     the official transcript, unless counsel for the parties and the deponent expressly agree
9
     otherwise.
10
           (c)    for information produced in some form other than documentary and for
11
     any other tangible items, that the Producing Party affix in a prominent place on the
12
     exterior of the container or containers in which the information is stored the legend
13
     “CONFIDENTIAL.”
14
           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
15
     failure to designate qualified information or items does not, standing alone, waive the
16
     Designating Party’s right to secure protection under this Order for such material. Upon
17
     timely correction of a designation, the Receiving Party must make reasonable efforts to
18
     assure that the material is treated in accordance with the provisions of this Order.
19
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20
           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
21
     designation of confidentiality at any time that is consistent with the Court’s Scheduling
22
     Order.
23
           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
24
     resolution process under Local Rule 37.1 et seq.
25
           6.3    The burden of persuasion in any such challenge proceeding shall be on the
26
     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
27
     to harass or impose unnecessary expenses and burdens on other parties) may expose the
28


                                                 8
1
     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
2
     the confidentiality designation, all parties shall continue to afford the material in
3
     question the level of protection to which it is entitled under the Producing Party’s
4
     designation until the Court rules on the challenge.
5
     ///
6
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
7
           7.1    Basic Principles. A Receiving Party may use Protected Material that is
8
     disclosed or produced by another Party or by a Non-Party in connection with this Action
9
     only for prosecuting, defending or attempting to settle this Action. Such Protected
10
     Material may be disclosed only to the categories of persons and under the conditions
11
     described in this Order. When the Action has been terminated, a Receiving Party must
12
     comply with the provisions of section 13 below (FINAL DISPOSITION).
13
           Protected Material must be stored and maintained by a Receiving Party at a
14
     location and in a secure manner that ensures that access is limited to the persons
15
     authorized under this Order.
16
           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
17
     ordered by the court or permitted in writing by the Designating Party, a Receiving Party
18
     may disclose any information or item designated “CONFIDENTIAL” only to:
19
           (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
20
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
21
     disclose the information for this Action;
22
           (b)    the officers, directors, and employees (including House Counsel) of the
23
     Receiving Party to whom disclosure is reasonably necessary for this Action;
24
           (c)    Experts (as defined in this Order) of the Receiving Party to whom
25
     disclosure is reasonably necessary for this Action and who have signed the
26
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27
           (d)    the court and its personnel;
28


                                                 9
1
           (e)    court reporters and their staff;
2
           (f)    professional jury or trial consultants, mock jurors, and Professional
3
     Vendors to whom disclosure is reasonably necessary for this Action and who have
4
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5
           (g)    the author or recipient of a document containing the information or a
6
     custodian or other person who otherwise possessed or knew the information;
7
           (h)    during their depositions, witnesses, and attorneys for witnesses, in the
8
     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
9
     requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
10
     not be permitted to keep any confidential information unless they sign the
11
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
12
     by the Designating Party or ordered by the court. Pages of transcribed deposition
13
     testimony or exhibits to depositions that reveal Protected Material may be separately
14
     bound by the court reporter and may not be disclosed to anyone except as permitted
15
     under this Stipulated Protective Order; and
16
           (i)    any mediator or settlement officer, and their supporting personnel,
17
     mutually agreed upon by any of the parties engaged in settlement discussions.
18
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
19
           OTHER LITIGATION
20
           If a Party is served with a subpoena or a court order issued in other litigation that
21
     compels disclosure of any information or items designated in this Action as
22
     “CONFIDENTIAL,” that Party must:
23
           (a)    promptly notify in writing the Designating Party. Such notification shall
24
     include a copy of the subpoena or court order;
25
           (b)    promptly notify in writing the party who caused the subpoena or order to
26
     issue in the other litigation that some or all of the material covered by the subpoena or
27
28


                                                 10
1
     order is subject to this Protective Order. Such notification shall include a copy of this
2
     Stipulated Protective Order; and
3
           (c)    cooperate with respect to all reasonable procedures sought to be pursued
4
     by the Designating Party whose Protected Material may be affected.
5
           If the Designating Party timely seeks a protective order, the Party served with the
6
     subpoena or court order shall not produce any information designated in this action as
7
     “CONFIDENTIAL” before a determination by the court from which the subpoena or
8
     order issued, unless the Party has obtained the Designating Party’s permission. The
9
     Designating Party shall bear the burden and expense of seeking protection in that court
10
     of its confidential material and nothing in these provisions should be construed as
11
     authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
12
     from another court.
13
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
14
           IN THIS LITIGATION
15
           (a)    The terms of this Order are applicable to information produced by a Non-
16
     Party in this Action and designated as “CONFIDENTIAL.” Such information produced
17
     by Non-Parties in connection with this litigation is protected by the remedies and relief
18
     provided by this Order. Nothing in these provisions should be construed as prohibiting
19
     a Non-Party from seeking additional protections.
20
           (b)    In the event that a Party is required, by a valid discovery request, to
21
     produce a Non-Party’s confidential information in its possession, and the Party is
22
     subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
23
     information, then the Party shall:
24
                  (1)    promptly notify in writing the Requesting Party and the Non-Party
25
     that some or all of the information requested is subject to a confidentiality agreement
26
     with a Non-Party;
27
                  (2)    promptly provide the Non-Party with a copy of the Stipulated
28


                                                11
1
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
2
     specific description of the information requested; and
3
                  (3)       make the information requested available for inspection by the Non-
4
     Party, if requested.
5
           (c)    If the Non-Party fails to seek a protective order from this court within 14
6
     days of receiving the notice and accompanying information, the Receiving Party may
7
     produce the Non-Party’s confidential information responsive to the discovery request.
8
     If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
9
     any information in its possession or control that is subject to the confidentiality
10
     agreement with the Non-Party before a determination by the court. Absent a court order
11
     to the contrary, the Non-Party shall bear the burden and expense of seeking protection
12
     in this court of its Protected Material.
13
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15
     Protected Material to any person or in any circumstance not authorized under this
16
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
17
     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
18
     all unauthorized copies of the Protected Material, (c) inform the person or persons to
19
     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
20
     such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
21
     that is attached hereto as Exhibit A.
22
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23
           PROTECTED MATERIAL
24
           When a Producing Party gives notice to Receiving Parties that certain
25
     inadvertently produced material is subject to a claim of privilege or other protection,
26
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28


                                                  12
1
     may be established in an e-discovery order that provides for production without prior
2
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
3
     parties reach an agreement on the effect of disclosure of a communication or
4
     information covered by the attorney-client privilege or work product protection, the
5
     parties may incorporate their agreement in the stipulated protective order submitted to
6
     the court.
7
     12.    MISCELLANEOUS
8
            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
9
     person to seek its modification by the Court in the future. The parties agree to meet and
10
     confer in the future to discuss the amendment of this Stipulated Protective Order to
11
     include a second designation of confidential information referred to as “ATTORNEYS’
12
     EYES ONLY” information, which, subject to agreement of the parties, would not be
13
     disclosed to officers, directors, and employees (including House Counsel) of the
14
     Receiving Party or of certain individuals of the Receiving Party that the parties may
15
     agree upon. No Party will object to another Party filing a motion to add such a
16
     designation to this Order on the basis that the moving Party already agreed to this Order,
17
     and no party shall oppose any such motion in whole in part on the basis that the moving
18
     party already agreed to this Order and/or that the Court entered this Order. If this case
19
     is transferred to another district, the parties agree to enter an Amended Stipulated
20
     Protective Order in the transferred action that is in conformity with the requirements of
21
     that transferor district.
22
            12.2 Right to Assert Other Objections. By stipulating to the entry of this
23
     Protective Order, no Party waives any right it otherwise would have to object to
24
     disclosing or producing any information or item on any ground not addressed in this
25
     Stipulated Protective Order. For the avoidance of any doubt, the Parties reserve any
26
     right to object to disclosing or producing any information or item that a Party, in good
27
     faith, believes should be protected by an “ATTORNEYS’ EYES ONLY” designation
28


                                                13
1
     and no Party waives any right it otherwise would have to object to disclosing or
2
     producing any such information or item absent such a designation. Nothing herein is
3
     deemed to waive any argument by the other Party that such an objection is improper
4
     and to challenge such an objection. Similarly, no Party waives any right to object on
5
     any ground to use in evidence of any of the material covered by this Protective Order.
6
           12.3 Filing Protected Material. A Party that seeks to file under seal any
7
     Protected Material must comply with Local Civil Rule 79-5. Protected Material may
8
     only be filed under seal pursuant to a court order authorizing the sealing of the specific
9
     Protected Material at issue. If a Party’s request to file Protected Material under seal is
10
     denied by the court, then the Receiving Party may file the information in the public
11
     record unless otherwise instructed by the court.
12
     13.   FINAL DISPOSITION
13
           After the final disposition of this Action, as defined in paragraph 4, within 60
14
     days of a written request by the Designating Party, each Receiving Party must return all
15
     Protected Material to the Producing Party or destroy such material. As used in this
16
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17
     summaries, and any other format reproducing or capturing any of the Protected
18
     Material. Whether the Protected Material is returned or destroyed, the Receiving Party
19
     must submit a written certification to the Producing Party (and, if not the same person
20
     or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
21
     category, where appropriate) all the Protected Material that was returned or destroyed
22
     and (2) affirms that the Receiving Party has not retained any copies, abstracts,
23
     compilations, summaries or any other format reprhoducing or capturing any of the
24
     Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
25
     archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
26
     legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
27
     work product, and consultant and expert work product, even if such materials contain
28


                                                14
1
     Protected Material. Any such archival copies that contain or constitute Protected
2
     Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
3
     Nothing in this Order requires a Party to delete emails after final disposition of this
4
     Action.
5
     14.   VIOLATION
6
           Any violation of this Order may be punished by appropriate measures including,
7
     without limitation, contempt proceedings and/or monetary sanctions.
8
     ///
9
10   ///

11   ///
12
     ///
13
     ///
14
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               15
1    DATED: January 25, 2019
2
3                               By: /s/ Russell E. Levine, P.C.
                                    Lauren Schweitzer (SBN 301654)
4                                   Kirkland & Ellis LLP
                                    333 South Hope Street
5                                   29th Floor
                                    Los Angeles, CA 90071
6                                   Telephone: (213) 680-8400
                                    lauren.schweitzer@kirkland.com
7
                                     Russell E. Levine, P.C. (pro hac vice)
8                                    Kourtney Baltzer (pro hac vice)
                                     Kirkland & Ellis LLP
9                                    300 North LaSalle Street
                                     Chicago, IL 60654
10                                   Telephone: (312) 862-2000
                                     Facsimile: (312) 862-2200
11                                   russell.levine@kirkland.com
                                     kourtney.baltzer@kirkland.com
12
13                                   Attorneys for Defendant Pollard
                                     Banknote Limited
14
15   DATED: January 25, 2019   By:   _/s/_John G. Bisbikis________________
                                      Derek J. Meyer (State Bar No. 278346)
16                                    LeonardMeyer LLP
17                                    1800 Century Park East, Suite 1400
                                      Los Angeles, CA 90067
18                                    Tel: (310) 220-0331
19                                    rmeyer@leonardmeyerllp.com

20                                   John G. Bisbikis (pro hac vice)
21                                   Madelaine M. Thomas (pro hac vice)
                                     LeonardMeyer LLP
22                                   120 N LaSalle, Suite 2000
23                                   Chicago, IL 60602
                                     Tel: (312) 374-8084
24                                    jbisbikis@leonardmeyerll.com
25                                    mthomas@leonardmeyerllp.com
26                                    Attorneys for Plaintiff
27                                    Nanografix Corporation
28


                                     16
1
     Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(1), Russell E. Levine, P.C.
2
     hereby attests that concurrence in the filing of this document and its contents was
3
     obtained from all signatories listed.
4
5
6
7
8
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
9
10
     Date: January 28, 2019                        _______________________________
11
                                                   HON. ROZELLA A. OLIVER
12
                                                   United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              17
1
                                            EXHIBIT A
2
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
             I,   _____________________________          [print   or   type   full   name],   of
4
     _________________ [print or type full address], declare under penalty of perjury that I
5
     have read in its entirety and understand the Stipulated Protective Order that was issued
6
     by the United States District Court for the Central District of California on [date] in the
7
     case of Nanografix Corporation v. Pollard Banknote Limited, Case No. 2:18-cv-6735-
8
     GW(RAOx). I agree to comply with and to be bound by all the terms of this Stipulated
9
     Protective Order and I understand and acknowledge that failure to so comply could
10
     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11
     that I will not disclose in any manner any information or item that is subject to this
12
     Stipulated Protective Order to any person or entity except in strict compliance with the
13
     provisions of this Order. I further agree to submit to the jurisdiction of the United States
14
     District Court for the Central District of California for enforcing the terms of this
15
     Stipulated Protective Order, even if such enforcement proceedings occur after
16
     termination of this action. I hereby appoint __________________________ [print or
17
     type full name] of _______________________________________ [print or type full
18
     address and telephone number] as my California agent for service of process in
19
     connection with this action or any proceedings related to enforcement of this Stipulated
20
     Protective Order.
21
22
     Date:
23
     City and State where sworn and signed:
24
25
26
     Printed name:
27
28   Signature: _________________________________


                                                 18
